PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/185,812
Filing Date: 9 Nov 2018
Appellant(s): KIM et al.



__________________
Paul J. Farrell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raina (US 2016/0142518) in views of Liu (US 2019/0141567) and Hsu (US 2017/0257796).
Raina discloses the following features.
	Regarding claim 1, a method performed by a terminal (see “UE” recited in paragraph [0077]) in a wireless communication system (see wireless system shown in Fig. 1), the method comprising: receiving, from a base station, PDCP configuration information on UDC (see Compression Configuration message 420 from the base station in Fig. 4; see “A compression configuration message may convey a PDCP control protocol data unit (PDU) for exchanging compression states” recited in paragraph [0074]; also see “UDC” recited in paragraph [0077]); generating a first UDC packet by compressing uplink data, based on the configuration information on UDC (see “If the configuration is confirmed, the transmitter and receiver may exchange compressed data packets according to the configuration” recited in the abstract); transmitting the first UDC packet to the base station (see compressed packets 440 in 
Raina does not explicitly disclose the following features: regarding claims 1, resetting a UDC buffer used in compressing the uplink data, based on the checksum information, wherein the UDC is configured for a RLC AM bearer, and a ROHC is not simultaneously configured to the RLC bearer with the UDC.
Liu discloses the following features.
	Regarding claims 1, resetting a UDC buffer used in compressing the uplink data, based on the checksum information (see “The receiver then detects a checksum mismatch and notifies UE 201. In response, UE 201 resets its compression memory 218, re-starts UDC compression, and notifies the receiver” recited in paragraph [0026]), wherein the configuration information on UDC includes information indicating a predefined dictionary is used for UDC (see “two different UDC compression algorithms are described in RFC1951 DEFLATE and RFC1950 ZLIB” recited in paragraph [0004]; RFC1950 as shown below discloses the use of the predefined dictionary); wherein the UDC is configured for a RLC AM bearer, and a ROHC is not simultaneously configured to the RLC bearer with the UDC (see “data packets are compressed by UDC, and compressed UDC packets 110 are transmitted over radio link control acknowledge mode (RLC AM) bearer by RLC layer 112 to ensure correctness” in paragraphs [0021], wherein Liu does not disclose simultaneous configuration of ROHC with the UDC).

Hsu discloses the following features.
Regarding claim 1, a ROHC is not simultaneously configured to the RLC bearer with the UDC (Hsu discloses a method for selectively applying UL only ROHC based on the packet type in Fig. 5 and paragraphs [0031]-[0032], thus when applied to Liu’s UDC transmission on the RLC AM bearer, ROHC is not simultaneously configured to the RLC while UDC is selected).
It would have been obvious for one of ordinary skill in the art at the effective filing date of the current application to modify the system of Raina and Liu, by trying to apply only ROHC on packet types with ratio of TCP/IP headers is higher than 70% and apply UDC otherwise, as opposed to applying ROHC and UDC simultaneously as ROHC provide almost negligible performance for the packet types at which UDC performs well as shown in Fig. 5B of Hsu. 





(2) Response to Argument

I. Claims 1-20 are patentable over the combination of Rina, Liu, and Hsu
A. Independent Claim 1
On pages 4-6 of the Appeal Brief dated 11/22/2021, the appellant argues that previously presented rejections do not show that “ROHC is not simultaneously configured to the RLC AM bearer with the UDC”.
The Appellant indicated on page 4 of the Appeal Brief that “even if the UE or the BS performs UDC after performing ROHC, compression efficiency does not significantly increase. Instead, a processing delay and an implementation complexity of the UE and BS greatly increase. Accordingly, there is no benefit to performing ROCH and UDC together.
Thus, according to the present disclosure, UDC and ROHC are not simultaneously configured based on the compression efficiency, the implementation complexity, and the process in delay”.
This claim feature is currently rejected based on previously cited reference, Hsu (US 2017/0257796).
ROHC (Robust Header Compression) is a compression scheme that compresses only the header of a packet to reduce the size of the header.
UDC (Uplink Data Compression) is a compression scheme that compresses the entire uplink packet (both the header and the payload of an uplink packet).

Next, on page 5 of the Appeal Brief, the Appellant reproduced the portion of Hsu that were relied upon in the rejections while highlighting the passage “Fourth, ROHC can be applied to IP packets with compressed payload.  UE can then use a field in the PDCP header to indicate whether packet header is compressed or not for each IP packet.  For example, the ROHC UL packets are tagged.  Fig. 5B illustrates one example of performance result for Zlib based UDC and UL ROHC”.
Regarding this passage, the Appellant indicates that ROHC may be applied to a compressed payload, Hsu would be suggesting the simultaneous use of ROHC and UDC.  However, the passage is silent with regards to the simultaneous use of ROHC and UDC.  In addition, as explained earlier, UDC is a compression scheme that applies compression to the entire packet, which includes both the header and payload.  Therefore, even if Hsu teaches that ROHC is applied to IP packets with compressed payload, Hsu does not disclose the simultaneous use of ROHC and UDC since an IP packet with compressed payload is not equivalent to an IP packet compressed using UDC.


[0032] Once the ROHC configuration is provided, UE 502 can select certain UL IP packets to apply ROHC. For example, ROHC is applied on with voice traffic due the significant overhead of each voice packet. On the other hand, since the header part of a non-voice packet is relatively not big, ROHC may not be applied for non-voice traffic. For TCP traffic, while the DL packet is big and DL ROHC is not necessary, the UL response packet (such as TCP ACK), the header overhead is also big. As a result, those UL packets should be selected for UL-only ROHC. In general, the selection is based on a list of conditions, which may be comprised by one or more of the following. First, ROHC can be applied to IP packets with certain service, e.g. TCP/IP headers. For example, downlink video FTP or other type of download. This type of traffic usually has huge DL packet, but only small UL packets, e.g. TCP ACK. Second, ROHC can be applied to IP packets that the packet size is below certain threshold, e.g. total packet size is smaller than around 70 bytes for IPv6. Third, ROHC can be applied to IP packets that the packet header and packet payload ratio is above certain threshold around 70%. Fourth, ROHC can be applied to IP packets with compressed payload. UE can then use a field in the PDCP header to FIG. 5B illustrates one example of performance result for Zlib-based UDC and UL ROHC. It can be seen that UL ROHC delivers much better performance when ratio of TCP/IP headers is higher than 70%.


    PNG
    media_image2.png
    530
    720
    media_image2.png
    Greyscale

As shown in paragraph [0032], Hsu discloses that it is more desirable to apply ROHC on certain types of packets over other types of packets.  Fig. 5B then compares the performance of applying Zlib-based UDC and UL-ROHC, respectively, on different types of packets.  It is obvious that Hsu suggests applying Zlib-based UDC and UL-ROHC based on the type of packets and/or service types of the packets such that UDC or ROHC that yields higher performance should be selected for the specific type/service of the packet.


B.  Independent Claims 7, 13 and 17
The Appellant asserts that independent claims 7, 13 and 17 are patentable for at least the reasons presented with regards to Claim 1.  The Examiner therefore asserts that the argument is not persuasive for the same reasons presented with regards to claim 1 above.



C.  Dependent Claims 2-6, 8-12, 14-16 and 18-20
The Appellant asserts that claims 2-6, 8-12, 14-16 and 18-20 are patentably at least by virtue of their dependency from the independent claims.  However, for the reasons presented with regards to the independent claims 1, 7, 13 and 17 above, the Examiner asserts that the argument is not persuasive and the previously presented grounds of rejections should be maintained.

Accordingly, Examiner asserts that Claims 1-20 are not allowable over Raina, Liu, Hsu as presented in the 35 U.S.C. 103 rejections presented in the Final Office Action dated 10/05/2021 and the previously presented rejections should be maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUTAI KAO/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        
Conferees:
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473             

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.